Writ of Error from final judgments of the Circuit Court for Lee County.
In a collision between an automobile driven by Francis Williams and a train of the Atlantic Coast Line Railroad, Silas Holmes and Mrs. Edna Holmes, passengers in the car driven by Williams, and father and mother of defendant in error were killed. Defendant in error, an 18-months-old child, had both legs broken, and is suing by his guardians and next friends for personal injuries to himself and for the death of both parents. *Page 596 
The circuit court tried all three cases together, and the jury returned verdicts for defendant in error in the sum of $500 for his personal injuries, and $1,000 each for the death of his father and mother.
Railroad Company assigns as errors the failure to direct verdicts in its favor, and the insufficiency of evidence to support the verdicts.
There was sufficient evidence pertaining to the negligence of the Railroad Company in not giving warning signals at the crossing to go to the jury, and to support the verdicts.
No error appearing, the judgments of the circuit court should be and are hereby affirmed.
Affirmed.
WHITFIELD, P. J., BROWN and CHAPMAN, J. J., concur.
THOMAS, J., concurs in opinion and judgment.
Justices TERRELL and BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.